Citation Nr: 1625545	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-25 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 2007, for the grant of service connection for service connection of coronary artery disease.

2.  Entitlement to an effective date earlier than July 16, 2010, for the grant of service connection for service connection of diabetes mellitus.

3.  Entitlement to a rating higher than 20 percent for diabetes mellitus.

4.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  The Veteran died in July 2012.  The appellant is his surviving spouse and she has been properly substituted.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2011 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The February 2011 rating decision granted service connection for coronary artery disease status post coronary artery bypass graft surgery associated with herbicide exposure with a 10 percent evaluation and service connection for residual surgical scars with a noncompensable (0 percent) evaluation, both effective October 3, 2007.  In an April 2011 notice of disagreement, the Veteran disagreed with the effective date of this award and argued that a higher rating was warranted based on unemployability.

The May 2011 rating decision granted service connection for diabetes mellitus associated with herbicide exposure with a 20 percent evaluation, service connection for peripheral neuropathy of the bilateral lower extremities with a 10 percent evaluation for each extremity, and service connection for peripheral neuropathy bilateral of the upper extremities with a 10 percent evaluation for each extremity, all with an effective date of July 16, 2010.  The Veteran submitted a notice of disagreement with the effective date and overall disability rating in July 2011.  In this notice of disagreement, the Veteran again argued that he had been unemployable and totally disabled since his heart surgery in February 2004. 

In a March 2012 rating decision, the Veteran's rating for coronary artery disease was increased to 60 percent, effective July 11, 2011; service connection was awarded for erectile dysfunction and was combined with the existing rating for diabetes mellitus; special monthly compensation based on loss of use of a creative organ was awarded, the disability ratings for right knee disability, peripheral neuropathy of the bilateral upper and lower extremities, residual coronary artery bypass surgical scars, and malaria were continued; and service connection for residual right knee parapatellar arthrotomy scar was granted.

The RO issued an August 2013 statement of the case on the issues of entitlement to earlier effective dates for service connection of coronary artery disease and diabetes mellitus and increased initial ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  The appellant perfected the appeal for all of these issues by submitting a VA Form 9 in September 2013.  At that time, the appellant also requested a decision on the Veteran's claim for a higher disability rating for coronary artery disease.

In a March 2015 rating decision, the disability rating for coronary artery disease was again increased to 100 percent effective April 2, 2012.  In this rating decision, the Veteran was also awarded special monthly compensation based on housebound criteria from April 2, 2012, and entitlement to a total disability rating based on individual unemployability (TDIU) based on his heart disability from July 16, 2010 to April 02, 2012, and eligibility for Dependents' Educational Assistance was established.

The appellant was issued a statement of the case on the issue of an increased initial rating for coronary artery disease in July 2015.  She did not submit a timely substantive appeal.  The agency of original jurisdiction closed the appeal and it is not before the Board.

The appellant was scheduled for a Travel Board hearing on January 28, 2016.  She failed to report to that hearing.  As the record does not contain further explanation as to why the appellant failed to report or any additional requests for the hearing to be rescheduled, the Board deems the appellant's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The record does not contain a claim of entitlement to service connection for coronary artery disease earlier than October 3, 2007.

2.  The record does not contain claim of entitlement to service connection for diabetes mellitus earlier than July 16, 2010.

3.  The Veteran's diabetes mellitus was treated with insulin but did not require regulation of activities.

4.  The Veteran's peripheral neuropathy of the each upper extremity was manifested by paresthesias and diminished sensation.  

5.  The Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by pain, paresthesias, decreased light touch/monofilament sensation, and decreased vibratory sensation.  Cold sensation was decreased in the right lower extremity and absent in the left lower extremity.  These symptoms prevented prolonged standing and walking.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 3, 2007, for the grant of service connection for coronary artery disease have not all been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for an effective date earlier than July 16, 2010, for the grant of service connection for diabetes mellitus have not all been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria for an initial rating for diabetes mellitus higher than 20 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code (DC) 7913 (2015).

4.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8515 (2015). 

5.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8515 (2015).

6.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8721 (2015).

7.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8721 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2010 and September 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in September 2010 (diabetes mellitus and peripheral neuropathy of the extremities), November 2010 (heart), and October 2011 (all disabilities).  These examinations contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's then-current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Earlier Effective Dates - Coronary Artery Disease

The Veteran asserted that his grant of service connection for coronary artery disease (CAD) should go back to September 1, 2005, the day he underwent heart surgery.  See April 2011 Notice of Disagreement.

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

If a claim is received within one year of the Veteran's date of discharge or release, the effective date of an award of disability compensation shall be the day following the date of the veteran's discharge or release.  38 U.S.C.A. § 5110 (b)(1).

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Here, the Veteran filed his claim well before March 24, 2015 so the Board has included analysis as to informal claims.

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013). 

The Veteran separated from service in October 1969.  He did not file a claim of service connection for a heart disability within one year of his separation.  Neither the Veteran while he was alive, nor the appellant now has argued the contrary.  Thus, as indicated, the regulation provides that the date of award of service connection will be no earlier than the date of receipt of the Veteran's claim.

As this is an original claim of service connection, the effective date assigned should be the later of the date the claim was received or the date entitlement arose.  Service connection for ischemic heart disease is presumed for veterans, such as the Veteran in this case, who served in the Republic of Vietnam during the Vietnam Era.  Thus, entitlement to service connection arose once he was shown to have the presumptive disability.  In this case, this was well-prior to the submission of a claim and so the effective date is properly fixed as the date of claim.

The question then becomes whether the record contains any informal claim earlier than October 3, 2007.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a)(2013).  An informal claim must identify the benefit sought.  Id.  In this case, there is no earlier communication of record related to a heart disability.  The Veteran's previous communications decades earlier related to his prior claims of service connection for a right knee disability and malaria.  

The appellant has argued that the Veteran should have been entitled to an earlier effective date because he received medications and treatment from the VA pharmacy.  See September 2013 VA Form 9.  Prior to March 2015, 38 C.F.R. § 3.157(b) (2013) provided that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  It then lists reports of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, and evidence from state or other institutions when submitted by or on behalf of the veteran.  This provision did not allow for such an examination or hospitalization record to be accepted as an informal claim for service connection where there had been no fomer claim for service connection.  In this case there was no claim of entitlement to service connection for coronary artery disease prior to October 3, 2007.  Thus, the record does not contain any earlier communication that could be construed as an informal claim for coronary artery disease.

As the record does not show a claim of service connection within one year of the Veteran's separation from service or any communication or action that could be construed as an informal claim of service connection prior to October 3, 2007, the currently assigned effective date is appropriate.  There is no basis for an award of service connection for coronary artery disease prior to that date.  There is no reasonable doubt to be resolved as to this issue.  



Earlier Effective Dates - Diabetes Mellitus

The appellant is also seeking an earlier effective date for the Veteran's award of service connection for diabetes mellitus, which is currently effective July 16, 2010.  This is the date that VA first received a claim by or for the Veteran of entitlement to service connection for diabetes mellitus.

Again, the record does not show a claim of entitlement to service connection within one year of the Veteran's separation from service.  Thus, the effective date assigned should be the later of the date the claim was received or the date entitlement arose.  As service connection for diabetes mellitus is presumed for veterans, such as the Veteran in this case, who served in the Republic of Vietnam during the Vietnam Era, entitlement to service connection arose once he was shown to have the presumptive disability.  Thus, entitlement to service connection arose well-prior to the submission of a claim and so the effective date is properly fixed as the date of claim.

Again, the appellant has argued that the Veteran should have been entitled to an earlier effective date because he received medications and treatment from the VA pharmacy.  See September 2013 VA Form 9.  As this is a claim for service connection, a report of examination or hospitalization by VA cannot be accepted as an informal claim.  See 38 C.F.R. § 3.157 (2013).  Likewise, the Veteran's previous communications decades earlier related to his prior claims of service connection for a right knee disability and malaria and not to diabetes mellitus.  

The Board is aware of the October 3, 2007 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  In that report diagnoses of diabetes as well as coronary artery disease are listed.  However, the report does not include any intent to file a claim of entitlement to service connection for those conditions.  Rather, it simply lists diagnoses.  There was no previous claim of entitlement to service connection for diabetes mellitus.  Thus, this examination report could not be a claim of entitlement to service connection for diabetes under any provision, including under 38 C.F.R. § 3.157 (2013).  The Board is also aware of the AOJ's treatment of that examination report in its determination of a claim for coronary artery disease.  However, that treatment has no bearing on the Board's determination of the proper effective date for the award of service connection for diabetes mellitus.  

The record does not show a claim of service connection within one year of the Veteran's separation from service or any communication or action that could be construed as an informal claim of service connection prior to July 16, 2010.  There is no basis for an award of service connection for diabetes mellitus prior to that date and the appellant's claim is denied.  There is no reasonable doubt to be resolved as to this issue.


Increased Initial Ratings - Diabetes Mellitus and Associated Peripheral Neuropathies of the Bilateral Upper and Lower Extremities

The appellant is seeking higher initial ratings for the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's diabetes mellitus was rated as 20 percent disabling.  He also received separate 10 percent ratings for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The Veteran's diabetes was rated under Diagnostic Code (DC) 7913.  Under this diagnostic code, the current 20 percent rating reflects diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  38 C.F.R. § 4.119, DC 7913.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id.

The Veteran's peripheral neuropathy of the bilateral upper extremities was rated under DC 8515.  38 C.F.R. § 4.124a.  This diagnostic code addresses complete and incomplete paralysis of the medial nerve.  Under DC 8515, mild incomplete paralysis of the major wrist warrants a 10 percent rating.  Id.  Moderate incomplete paralysis of the major wrist warrants a 30 percent rating.  38 C.F.R. § 4.124a, DC 8515.  Severe incomplete paralysis warrants a 50 percent rating.  Id.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances warrants a 70 percent disability rating.  Id.

The Veteran's peripheral neuropathy of the bilateral lower extremities was rated under DC 8721.  38 C.F.R. § 4.124a.  This diagnostic codes addresses neuralgia of the external popliteal nerve.  Under DC 8721, mild incomplete neuralgia of the external popliteal nerve warrants the current 10 percent rating.  38 C.F.R. § 4.124a.  Moderate incomplete neuralgia of the external popliteal nerve warrants a 20 percent rating.  38 C.F.R. § 4.124a, DC 8721.  Severe incomplete neuralgia of the external popliteal nerve warrants a 30 percent rating.  Id.  Complete paralysis of the external popliteal nerve with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of the toes; lost abduction of the foot; weakened adduction; and anesthesias covering the entire dorsum of the foot and toes warrants a 40 percent disability rating.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

A January 2007 VA treatment record noted bilateral foot pain.  A May 2007 VA treatment record noted bilateral foot pain with burning and stinging on the soles of both feet.  

The October 2007 examination for housebound status or permanent need for regular aid and attendance noted that the Veteran had trouble with his feet and was unable to cook or clean and had trouble standing, walking, and showering.  This physician noted that the Veteran had severe diabetic sensory neuropathy that was painful.

The Veteran underwent a VA examination in September 2010.  At that time, the examiner noted that the Veteran was on insulin once a day for his diabetes.  He had paresthesias of all four extremities without aggravating or alleviating factors.  There was some fatigue.  His ambulation and standing was limited to about 15 to 20 minutes. He did not have any assistive devices.  He had diminished sensation in all four extremities, worse in the feet than in the hands, in a peripheral nerve distribution.  There was no muscle wasting.  His deep tendon reflexes were normal in all extremities.  There is a section on that report for the examiner to describe any restriction of activities on account of diabetes.  There is no description provided and no indication that he had any restriction of activities on account of diabetes.  

A September 2010 VA treatment record noted the Veteran's complaints that he could not walk of stand on his feet because they burned and tingled.  A November 2010 VA treatment record noted that the Veteran was encouraged to continue working on diet and to exercise as tolerated.

At the time of his October 2011 private examination, the Veteran's diabetes mellitus was treated with a prescription insulin injection once per day.  This disability required treatment for ketoacidosis or hypoglycemic reactions less than twice per month.  The Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  He did not have progressive unintentional weight loss attributable to his diabetes mellitus.  This examiner associated diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, erectile dysfunction, hypertension, and heart disease with the Veteran's diabetes mellitus.  This examiner also found that the use of insulin prevented employment as a professional truck driver and peripheral neuropathy prevented prolonged standing and walking.  The Veteran's peripheral neuropathy resulted in moderate numbness of the bilateral lower extremities; decreased light tough/monofilament sensation in bilateral forearm, hands, lower legs, and feet; decreased vibratory sensation in the bilateral lower extremities; decreased cold sensation in the right lower extremity; and absent cold sensation in the left lower extremity.  All extremities had normal strength, normal deep tendon reflexes, normal position sensation, no atrophy, and no trophic changes.  This examiner found diabetic peripheral neuropathy of the upper and lower extremities, but listed each nerve individually as normal.  The Veteran's erectile dysfunction associated with diabetes mellitus rendered him unable to achieve an erection sufficient for penetration and ejaculation.  He did not have a voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infections.  Physical examination of his penis, testes, epididymis, and prostate was normal.  The Veteran did have renal dysfunction associated with his diabetes mellitus in that he had developed a reduction in the glomerular filtration rate (GFR) with an elevated creatinine (Cr) and was diagnosed with renal insufficiency secondary to diabetes.  No signs or symptoms associated with renal dysfunction were noted.  The Veteran treated his hypertension with continuous medication.  He did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.

The appellant has argued that had the Veteran survived long enough to attend his scheduled VA examination, or alternately had VA scheduled this examination sooner, the results of that examination would have shown worsened peripheral neuropathy of all four extremities.  See September 2013 VA Form 9.  The Board cannot speculate as to what a more recent examination would have shown.  In this case, the Veteran had undergone a more recent private examination less than a year prior to his death.  The results of that examination are of record and have been considered in this case. 

After a review of the pertinent evidence, the Board determines that a rating higher than that already assigned is not warranted for diabetes mellitus.  Based on the above, the Veteran's diabetes was treated with insulin throughout the pendency of the appeal.  When this is applied to the rating criteria for diabetes, it is consistent with the current 20 percent rating.  38 C.F.R. § 4.119, DC 7913.  The record does not show restriction of activities or hospitalization for episodes of ketoacidosis of hypoglycemic reactions, as is required for a higher rating.  See id.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

The Veteran's diabetes has also been associated with peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, renal dysfunction, and hypertension.  To the extent that this private examiner also associated heart symptoms with the Veteran's diabetes, these symptoms were already contemplated in the ratings assigned for his coronary artery disease and will not be repeated here.  Next the Board will address the proper rating for each of these disabilities.

The Veteran's peripheral neuropathy of the bilateral upper extremities was manifested by paresthesias and diminished sensation.  This is consistent with the current 10 percent ratings.  See 38 C.F.R. § 4.124a, DC 8515.  A higher rating for these disabilities would require a finding of at least moderate incomplete paralysis of the median nerve.  Id.  Here, the record shows only sensory symptoms.  The Veteran had normal strength, normal deep tendon reflexes, no atrophy, and no trophic changes.  Thus, the record does not show symptoms severe enough to warrant a higher rating for peripheral neuropathy of either upper extremity and those claims are denied.

The Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by pain, paresthesias, decreased light tough/monofilament sensation, and decreased vibratory sensation.  Cold sensation was decreased in the right lower extremity and absent in the left lower extremity.  These symptoms prevented prolonged standing and walking.  This is consistent with the current 10 percent ratings.  See 38 C.F.R. § 4.124a, DC 8721.  A higher rating for these disabilities would require a finding of at least moderate incomplete neuralgia of the external popliteal nerve.  Id.  The private examiner found each individual nerve to be normal, which again suggests only sensory symptoms.  Again, the Veteran had normal strength, normal deep tendon reflexes, no atrophy, and no trophic changes.  Thus, the record does not show symptoms severe enough to warrant a higher rating for peripheral neuropathy of either lower extremity and those claims are denied.

The October 2011 private examiner associated renal dysfunction and hypertension with the Veteran's diabetes mellitus.  Nevertheless, he found no signs or symptoms associated with renal dysfunction and specifically found that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Absent symptoms, there is no basis upon which to rate renal dysfunction.  With regard to hypertension, a compensable rating under DC 7101 requires a diastolic blood pressure elevation to predominantly 100 or more or a history of the same in a patient whose hypertension requires continuous medication for control.  See 38 C.F.R. § 4.104.  Thus neither renal dysfunction nor hypertension warrant a separate compensable rating.

The Veteran was already in receipt of special monthly compensation for loss of the use of a creative organ.  A compensable degree of erectile dysfunction requires penile deformity and loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  The record does not reflect these symptoms.  Thus a separate compensable rating for erectile dysfunction is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against higher schedular ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  Hence the appeal as to higher ratings for these disabilities must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms.  The Veteran's symptoms have been considered under various diagnostic codes for diabetes and its associated disabilities.  The record does not reflect and neither the Veteran prior to his death nor the appellant has described additional symptoms that are not contemplated by the rating schedule.  The criteria for diabetes allows for higher ratings based on the type of restrictions imposed and hospitalizations.  The criteria for peripheral neuropathy assigns ratings based on an overall assessment of severity, thus allowing any and all associated symptoms to be contemplated in the schedular rating.  As such, the disability pictures are contemplated by the Rating Schedule.  The assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Additionally, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, service connection had been established for the disabilities described in this decision as well as for post operative residuals, right knee arthritis, malaria, right cortical cataract, and residual scars associated with the right knee disability and the coronary artery disability.  The record does not show that the Veteran's disabilities had a collective effect that made his disability picture an unusual or exceptional one.  Rather, it shows that the disabilities that are the subject of this appeal were properly rated as discussed above.  
For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than October 3, 2007, for the grant of service connection for service connection of coronary artery disease, is denied.

An effective date earlier than July 16, 2010, for the grant of service connection for service connection of diabetes mellitus, is denied.

A rating higher than 20 percent for diabetes mellitus is denied.

A rating higher than 10 percent for peripheral neuropathy of the right upper extremity is denied.

A rating higher than 10 percent for peripheral neuropathy of the left upper extremity is denied.

A rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.


A rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


